UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DAVID LAWRENCE DIXON,                   
               Plaintiff-Appellant,
                 v.
DARREN R. FRANCIS, individually and
in his official capacity as a law
enforcement official of the West
Virginia State Police Crime
Laboratory; THOMAS KIRK,
individually and in his official
capacity as the West Virginia State
Police Superintendent; KENNETH W.
BLAKE, individually and in his
official capacity as Director of the
State Police Criminal Identification           No. 00-7658
Bureau; TED SMITH, individually,
personal and in his official capacity
as the Serology Division
Supervisor; BRIAN K. COCHRAN,
individually and in his official
capacity as a law enforcement
official of the West Virginia State
Police; WEST VIRGINIA
DEPARTMENT OF PUBLIC SAFETY;
CONTINENTAL CASUALTY COMPANY;
WEST VIRGINIA BOARD OF RISK
MANAGEMENT,
                Defendants-Appellees.
                                        
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Mary S. Feinberg, Magistrate Judge.
                         (CA-00-939-5)
2                          DIXON v. FRANCIS
                    Submitted: February 6, 2001

                     Decided: February 26, 2001

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed and remanded by unpublished per curiam opinion.


                             COUNSEL

David Lawrence Dixon, Appellant Pro Se. Charles Patrick Houdy-
schell, Jr., WEST VIRGINIA DIVISION OF CORRECTIONS,
Charleston, West Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Lawrence Dixon appeals from the magistrate judge’s order
terminating his civil action filed under 42 U.S.C.A. § 1983 (West
1994 & Supp. 2000). Because we find that the magistrate judge did
not have authority to enter a final, appealable order on this matter, we
dismiss the appeal without prejudice for lack of jurisdiction and
remand to the district court for further proceedings.

  Pursuant to 28 U.S.C. § 636(c) (1994), a magistrate judge may
enter a final order directly appealable to the court of appeals upon
consent of all parties. Otherwise, under § 636(b), a district court must
                            DIXON v. FRANCIS                            3
initially review the magistrate judge’s order or proposed findings
under either a de novo or clearly erroneous standard of review
depending upon the nature of the ruling appealed. Absent an express
adoption, modification, or rejection of the magistrate judge’s ruling
by the district court, the ruling is generally not reviewable by the
court of appeals. See Reynaga v. Cammisa, 971 F.2d 414, 416-18 (9th
Cir. 1992).

   In this case, we find nothing in the record showing that the parties
agreed to have Dixon’s complaint decided by the magistrate judge. As
a result, the magistrate judge lacked the authority to enter a final order
terminating the case. See Gleason v. Sec’y of Health & Human Serv.,
777 F.2d 1324 (8th Cir. 1985). Accordingly, we dismiss this appeal
and remand to the district court for further proceedings. See Massey
v. City of Ferndale, 7 F.3d 506, 510-11 (6th Cir. 1993) (dismissing
appeal from unauthorized order issued by magistrate judge but
remanding to district court for corrective action). We dispense with
oral argument because the facts are adequately presented in the mate-
rial before the court and argument would not aid the decisional pro-
cess.

                                       DISMISSED AND REMANDED